DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 7/1/2022, in which Applicant elects claims 1-14. Applicant further submits that the restriction should be withdrawn and that there would be no serious burden on Examiner. Examiner however respectfully disagrees as Group I (claims 1-14) is shown to have separate utility such as a second message comprising a second field that indicates the cell and determining, based on receiving a third message, that a beam failure recovery procedure is ongoing on the cell (dependent claim 4 and 12) and Group II (claims 15-20) is shown to have separate utility such as one or more first messages comprising: information associated with a beam failure recovery procedure of a cell and the second message indicates: adjusting the cell into a power saving state and determining, based on receiving the second message, that a beam failure recovery procedure is ongoing on the cell. Thus Examiner believes restriction to be proper. Accordingly, Claims 1-14 are currently pending in the application and 15-20 withdrawn.

	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 12 recites the limitation of “receiving a third message”. It is unclear on what is meant by third message as nowhere in independent claim 8 does there mention of receiving a second message. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 11, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US 2021/0259044).
Regarding claim 8, Islam discloses a method (systems, methods, and devices for power saving and UE operate in a discontinuous receiving (DRX) mode in order to save UE power by avoiding monitoring for PDCCH continuously, abstract and [0148]-[153]) comprising: 
	receiving, by a wireless device, one or more first messages comprising information associated with a plurality of power saving configurations (one DRX configuration from a set of configured DRX configuration can be activated at a given time and k configurations be configured for a UE by higher layer e.g.. through RRC signaling, [0149]-[0151]); 
	monitoring, based on a first field that indicates a first power saving configuration of the plurality of power saving configurations (an index referring to one of the configuration can be indicated e.g., by MAC control element (CE) or Downlink control Information (DCI) and MAC CE be added to activate one of several configure DRX-Configs to be used for the MAC entity of the respective serving cell, [0150]-[0153] and [0197]-[0207] and [0226]-[0231] and [0269]), a power saving channel  (UE be configured to receive a Wake-up Signal (WUS) following a sleep state when UE is operating in DRX mode with a given DRX configuration and WUS is transmitted in a PDCCH, then UE monitors for PDCCH directly, according to the PDCCH monitoring configuration for WUS, [0179]-[0180] and [0194]-[0195] and [0155]); 
	receiving, via the power saving channel, a wake-up indication of a cell (UE be configured to receive a Wake-up Signal (WUS) following a sleep state when UE is operating in DRX mode with a given DRX configuration and WUS is transmitted in a PDCCH, then UE monitors for PDCCH directly, according to the PDCCH monitoring configuration for WUS, [0179]-[0180] and [0194]-[0195] and [0155]); and 
	 based on receiving the wake-up indication, monitoring, for a downlink assignment or an uplink grant  (monitoring for regular PDCCH or scheduling DCI and PDCCH carry information about the transport format and resource allocations related to the PDSCH channel and downlink scheduling (assigning control and shared channel resource blocks to the UE 102 within a cell), [0184] and [0034]-[0035] and [0191] and [0193]), a downlink control channel of the cell (UE be triggered to wake up or monitor DCIs/PDCCH subsequent to detection of WUS, [0155] and [0180] and [0183] and [0276]).

Regarding claim 11, Islam discloses wherein: the one or more first messages comprise information associated with the first power saving configuration, wherein the information associated with the first power saving configuration comprises at least one of: a periodicity of the power saving channel, a duration of the power saving channel, a number of resource blocks in a frequency domain, a bandwidth part indicator indicating a bandwidth of the cell, a search space set, or a control resource set; and the monitoring the power saving channel is based on at least one of the information associated with the first power saving configuration  (WUS and/or other DRX mode adaptation in one or more common search space, each common search space associated with a CORESET in the active DL bandwidth part and PDCCH monitoring periodicity and DRX configuration parameters shown in Table 1 and CORESET where WUS is detected, [0276]-[0285] and [0144] and [0187] and [0243]-[0245] and [0310]).

Regarding claim 13, Islam discloses wherein the method further comprises: receiving the downlink assignment; and receiving, based on the downlink assignment, downlink transport blocks (UE wake up and start monitoring for regular PDCCH or scheduling DCI and PDCCH carry information about the transport format and resource allocations related to the PDSCH channel and downlink scheduling (assigning control and shared channel resource blocks to the UE 102 within a cell), [0184] and [0034]-[0035] and [0191] and [0193]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 5, 7, 9, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2021/0259044), in view of Loehr et al. (US 2019/0349983).
Regarding claim 1, Islam discloses a method (systems, methods, and devices for power saving and UE operate in a discontinuous receiving (DRX) mode in order to save UE power by avoiding monitoring for PDCCH continuously, abstract and [0148]-[153]) comprising: 
	receiving, by a wireless device, one or more first messages comprising information associated with a plurality of power saving configurations of a cell (one DRX configuration from a set of configured DRX configuration can be activated at a given time and k configurations be configured for a UE by higher layer e.g.. through RRC signaling, [0149]-[0151]); 
	receiving a second message comprising:  a first field that indicates a first power saving configuration of the plurality of power saving configurations (an index referring to one of the configurations can be indicated e.g., by MAC control element (CE) or Downlink control Information (DCI) and MAC CE be added to activate one of several configure DRX-Configs to be used for the MAC entity of the respective serving cell, [0150]-[0153] and [0197]-[0207] and [0226]-[0231] and [0269]), and 
	
	monitoring, based on the first power saving configuration, a power saving channel (UE be configured to receive a Wake-up Signal (WUS) following a sleep state when UE is operating in DRX mode with a given DRX configuration and WUS is transmitted in a PDCCH, then UE monitors for PDCCH directly, according to the PDCCH monitoring configuration for WUS, [0179]-[0180] and [0194]-[0195] and [0155]); 
	receiving, via the power saving channel, a wake-up indication (UE be configured to receive a Wake-up Signal (WUS) following a sleep state when UE is operating in DRX mode with a given DRX configuration and WUS is transmitted in a PDCCH, then UE monitors for PDCCH directly, according to the PDCCH monitoring configuration for WUS, [0179]-[0180] and [0194]-[0195] and [0155] and [0322]); and 
	monitoring, based on the receiving the wake-up indication, a downlink control channel of the cell (UE be triggered to wake up or monitor DCIs/PDCCH subsequent to detection of WUS, [0155] and [0180] and [0183] and [0276]).

	Islam however fails to disclose a second field that indicates the cell. Islam however discloses MAC CE be added to activate one of several configure DRX-Configs to be used for the MAC entity of the respective serving cell ([0151]) and DRX configurations be linked with a particular BWP ID and/or cell ID ([0153]). In a similar field of endeavor, Loehr discloses a second field that indicates the cell (the MAC CE contain a serving cell identifier field identifying the serving cell for activation, [0064]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the MAC CE contain a serving cell identifier field as disclosed by Loehr into	the method for power saving comprising a MAC CE to activate DRX configuration linked to a serving cell as disclosed by Islam in order to improve such method and provide flexible means of identifying the serving cell related to DRX configurations to a UE, such as via a cell identifier field. 
Regarding claim 2, Islam discloses wherein: the second message further comprises a third field that indicates a bandwidth part of the cell, and the monitoring the power saving channel comprises monitoring the power saving channel on the bandwidth part of the cell (configurations be dynamically indicated in the UE specific fields, such as: Bandwidth part ID, if the UE wakes up in a different bandwidth part subsequent to the sleep duration and DRX configuration be linked with a particular BWP ID, [0226]-[0231] and [0153] and [0269] and [0184]).
Regarding claim 3, Islam discloses wherein: the one or more first messages comprise information associated with the first power saving configuration, wherein the information associated with the first power saving configuration comprises at least one of: a periodicity of the power saving channel, a duration of the power saving channel, a number of resource blocks in a frequency domain, a bandwidth part indicator indicating a bandwidth of the cell, a search space set, or a control resource set; and the monitoring the power saving channel is based on at least one of the information associated with the first power saving configuration (WUS and/or other DRX mode adaptation in one or more common search space, each common search space associated with a CORESET in the active DL bandwidth part and PDCCH monitoring periodicity and DRX configuration parameters shown in Table 1 and CORESET where WUS is detected, [0276]-[0285] and [0144] and [0187] and [0243]-[0245] and [0310]). 
Regarding claim 5, Islam discloses further comprising: receiving, via the monitored downlink control channel, a downlink assignment; and receiving, based on the downlink assignment, downlink transport blocks (UE wake up and start monitoring for regular PDCCH or scheduling DCI and PDCCH carry information about the transport format and resource allocations related to the PDSCH channel and downlink scheduling (assigning control and shared channel resource blocks to the UE 102 within a cell), [0184] and [0034]-[0035] and [0191] and [0193]).
Regarding claim 7 Islam discloses wherein the second message comprises at least one of: a medium access control (MAC) control element (CE); or downlink control information (DCI) (an index referring to one of the configurations can be indicated e.g., by MAC control element (CE) or Downlink control Information (DCI), [0150]-[0153] and [0197]-[0207] and [0226]-[0231] and [0269]).

Regarding claim 9, Islam discloses receiving a second message, wherein the second message comprises: the first field that indicates the first power saving configuration of the plurality of power saving configurations (an index referring to one of the configuration can be indicated e.g., by MAC control element (CE) or Downlink control Information (DCI) and MAC CE be added to activate one of several configure DRX-Configs to be used for the MAC entity of the respective serving cell, [0150]-[0153] and [0197]-[0207] and [0226]-[0231] and [0269]); 
	
	Islam however fails to disclose a second field that indicates the cell. Islam however discloses MAC CE be added to activate one of several configure DRX-Configs to be used for the MAC entity of the respective serving cell ([0151]) and DRX configurations be linked with a particular BWP ID and/or cell ID ([0153]). In a similar field of endeavor, Loehr discloses a second field that indicates the cell (the MAC CE contain a serving cell identifier field identifying the serving cell for activation, [0064]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the MAC CE contain a serving cell identifier field as disclosed by Loehr into	the method for power saving comprising a MAC CE to activate DRX configuration linked to a serving cell as disclosed by Islam in order to improve such method and provide flexible means of identifying the serving cell related to DRX configurations to a UE, such as via a cell identifier field.
Regarding claim 10, Islam discloses wherein the second message comprises at least one of: a medium access control (MAC) control element (CE); or downlink control information (DCI) (an index referring to one of the configurations can be indicated e.g., by MAC control element (CE) or Downlink control Information (DCI), [0150]-[0153] and [0197]-[0207] and [0226]-[0231] and [0269]).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Loehr, in further view of Islam et al. (US 10925047), hereinafter referred to as Islam, Loehr, and Islam (047).
Regarding claim 6, Islam and Loehr fails to disclose receiving, via the monitored downlink control channel, an uplink grant; and transmitting, based on the uplink grant, uplink transport blocks. Islam however discloses PDCCH carry information about resource allocation related to the uplink shared channel ([0035]). In a similar field of endeavor, Islam (047) discloses receiving, via the monitored downlink control channel, an uplink grant; and transmitting, based on the uplink grant, uplink transport blocks (downlink control information (DCI) is transmitted to the UE the schedules the uplink transmission and an example of uplink resources that may be the scheduled uplink transmission is a set of time-frequency locations, col1 lines 30- 45 and col2 lines 16-20 and  col30 lines 55-65 and col59 claim 17). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having DCI that schedules uplink grant transmissions consisting of a transport block as disclosed by Islam (047) into the method for power saving comprising monitoring PDCCH for scheduling DCI as disclosed by Islam and Loehr in order to improve the system and flexibly schedule various communications, such as uplink and/or downlink transmissions via DCIs. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam, in further view of Islam et al. (US 10925047), hereinafter referred to as Islam and Islam (047).
Regarding claim 14, Islam fails to disclose receiving the uplink grant; and transmitting, based on the uplink grant, uplink transport blocks. Islam however discloses PDCCH carry information about resource allocation related to the uplink shared channel ([0035]). In a similar field of endeavor, Islam (047) discloses receiving, via the monitored downlink control channel, an uplink grant; and transmitting, based on the uplink grant, uplink transport blocks (downlink control information (DCI) is transmitted to the UE the schedules the uplink transmission and an example of uplink resources that may be the scheduled uplink transmission is a set of time-frequency locations, col1 lines 30- 45 and col2 lines 16-20 and  col30 lines 55-65 and col59 claim 17). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having DCI that schedules uplink grant transmissions consisting of a transport block as disclosed by Islam (047) into the method for power saving comprising monitoring PDCCH for scheduling DCI as disclosed by Islam in order to improve the system and flexibly schedule various communications, such as uplink and/or downlink transmissions via DCIs.

Allowable Subject Matter
Claim 4 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao et al. (US 2020/0037247) disclosing the index of a set of power-saving configurations may be carried in the DCI field for carrying BWP index ([0069])
Kim et al. (US 2021/0360674) disclosing DCI for activating carrier components, and dynamic connected mode discontinuous reception (C-DRX) configurations to tradeoff between power saving and communications traffic (abstract).
Cheng (US 2019/0379506) disclosing other information such as the serving cell ID and BWP ID may also be included in the MAC CE ([0105]).
Kim et al. (US 2012/0314640) disclosing MAC CE may include a field indicating whether a serving cell having a cell index I is activated ([0130]).
Park et al. (US 2019/0199477) disclosing control information carried on the PDCCH is called downlink control information and DCI transports UL resource assignment information and DL resource assignment information ([0105]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473